Citation Nr: 0108891	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  96-23 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of heat 
exhaustion.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for a 
cervical spine disorder, assigned a 20 percent disabling.

3.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
operative residuals of left inguinal and umbilical hernias, 
assigned a non-compensable rating.

4.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
residuals of testicular cancer, with removal of the right 
testicle and recurrent left epididymitis, assigned a non-
compensable rating.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 and 
October 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1995 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO granted service connection for 
hallux valgus of the left foot, cancer of the right testicle, 
left inguinal and umbilical hernias, and defective hearing in 
the left ear, all rated noncompensable disabling; granted 
service connection for a cervical spine disorder and for 
varicose veins in the left leg, both rated 10 percent 
disabling; denied service connection for a pilonidal cyst, 
defective vision, heat exhaustion, heartburn, a positive 
tuberculosis (TB) test, a sleep disorder, asthma and a right 
knee disorder.  The April 1995 rating decision also granted 
special monthly compensation pursuant to 38 U.S.C.A. § 1114 
(k) and 38 C.F.R. § 3.350 (a) on the basis of anatomical loss 
of a creative organ from November 1, 1994.  

The veteran appealed the denial of service connection for 
heat exhaustion and also appealed for higher ratings for his 
cervical spine disorder, hernias, post-operative status, 
varicose veins in the left leg and testicular cancer, post-
operative status.  In June 1996, the veteran withdrew the 
issue of a higher rating for varicose veins.  In a July 1996 
rating decision, the RO granted an increased 20 percent 
rating for the veteran's cervical spine disorder effective 
from the date of service connection.  

In August 1998 and June 1999, the Board remanded this case to 
the RO for the veteran to be scheduled for a personal hearing 
before a member of the Board at the RO.  In January 2001, 
this hearing was conducted by the undersigned member of the 
Board.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
Court recently rendered a decision in Fenderson v. West, 12 
Vet. App 119 (1999).  According to Fenderson, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  As such, VA must consider 
whether staged ratings are warranted for the veteran's 
cervical spine disability, residuals of testicular cancer 
disability, and hernia disability warranted staged ratings. 


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence to necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

As noted, in January 2001, the veteran testified at a 
personal hearing before the undersigned member of the Board 
at the RO.  At that time, the veteran and his wife presented 
his contentions regarding his claims for higher ratings for 
his service-connected cervical spine disability, residuals of 
testicular cancer disability, and hernia disability as well 
as his claim for service connection for heat exhaustion.  In 
his testimony, the veteran reported that he had been 
regularly treated for his disabilities at the Salem VA 
facility.  The Board notes that there are no post-service 
clinical records of the veteran of record.  The only post-
service medical record is a June 1996 VA examination report.  

The Board is not reasonably certain that these recent VA 
records do not exist or that efforts to obtain them would be 
futile.  Furthermore, the Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes that 
such treatment records, especially since they might contain 
clinical findings, diagnostic study results and/or 
conclusions that might be pertinent to the disposition of 
this claim.  

Under these circumstances, the Board finds that all 
outstanding medical treatment records from the Salem VA 
facility should be obtained and associated with the record.  
The RO should also obtain outstanding records from any other 
source(s) or facility(ies) identified by the veteran.  
Thereafter, the veteran should be afforded a VA examination 
by an examiner who has had an opportunity to review all of 
the medical evidence of record.  The examination should 
include the orthopedic, neurological, and genitourinary 
evaluations.  The examinations, where applicable, should be 
performed in accordance with the directives of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With regard to heat exhaustion, the examiner should indicate 
if the veteran has an underlying diagnosed, chronic, disease 
or injury causing his heat exhaustion, and, if so, if it is 
as likely as not related to the veteran's military service.  

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

The Board notes that the claim of service connection for heat 
exhaustion was denied as not well grounded.  The Board points 
out that in light of the recent amendment to 38 U.S.C.A. 
§ 5107, noted above, there is no longer a legal requirement 
that a claim be "well-grounded" before it can be 
adjudicated on the merits.  Hence, on remand, the claim 
should be adjudicated on the merits.  This action should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from the 
Salem VA facility and any other source or 
facility identified by the veteran.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran and his 
representative should be duly notified.  
The veteran should be informed that he 
may submit additional medical records, 
also, and the RO should afford him an 
opportunity to do so before arranging for 
the veteran to undergo medical 
examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature, extent, and 
manifestations of the veteran's cervical 
spine disability, residuals of testicular 
cancer disability, and hernia disability.  
In addition, the examiner should evaluate 
whether the veteran has an underlying 
diagnosed, chronic, disease or injury 
causing heat exhaustion.  The examination 
should include the orthopedic, 
neurological, and genitourinary 
evaluations.  

The entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician(s) 
designated to examine the veteran.  All 
indicated x-rays and laboratory tests 
should be completed.  

With respect to alleged heat exhaustion 
disability, if the examiner determines 
that the veteran has an underlying 
diagnosed, chronic, disease or injury 
causing his heat exhaustion, the examiner 
should opine if it is at least as likely 
as not that the disorder was caused or 
aggravated by the veteran's active 
military service.  The complete rationale 
for each conclusion reached should be set 
forth in a typewritten report.

The neurological examiner should 
determine if the veteran's cervical spine 
disability is productive of sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm; absent ankle 
jerk; or other neurological findings.  
The examiner should indicate if such 
neurologic findings are related to the 
veteran's service-connected cervical 
spine disability.  

The orthopedic examiner should perform 
range of motion testing.  In the 
description of the results of this 
testing, the orthopedic examiner should 
indicate in degrees what normal range of 
motion is as compared to the veteran's 
range of motion.  The orthopedic examiner 
should also be asked to determine whether 
the cervical spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the cervical 
spine is used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

The genitourinary examiner should 
indicate if the veteran's remaining left 
testicle is functioning.  In addition, 
he/she should indicate if the veteran's 
left epididymitis requires long-term drug 
therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive 
management, recurrent symptomatic 
infection requiring drainage/frequent 
hospitalization (greater than 2 times a 
year), and/or requiring continuous 
intensive management.  With regard to the 
hernia, the examiner should determine if 
it is not operated, but remediable, or 
small, reducible, or without true hernia 
protrusion; if it is post operative 
recurrent, readily reducible and well 
supported by truss or belt; and/or if it 
is small, post operative, recurrent, or 
unoperated irremediable, not well 
supported by a truss, or not readily 
reducible.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
provides competent medical evidence of a 
nexus between any current disability 
manifested by heat exhaustion and the 
veteran's military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims in 
light of all pertinent evidence of record 
and legal authority, to specifically 
include that cited to herein.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




